DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1, 2, 4-6, 11, 19-22, 63-71 are currently pending in the application. Applicant’s election of SEQ ID NOs: 5 and 6 for a species of second antigen binding domain is acknowledged. Claims 65, 66, 68-71 are withdrawn as directed to non-elected species of second antigen binding domain. Therefore claims 1, 2, 4-6, 11, 19-22, 63-64, 67 are the subject of examination below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 11, 19-22, 63-64, 67  are rejected under 35 U.S.C. 103 as being unpatentable over Loew et al (WO2015142675A2) and further in view of Atanackovic et al (British Journal of Hematology, 2016, 172, 685-698, of record), Algate et al (WO2012163805) and Elkins (US20130089555A1). With respect to claim 1, 6, 19-22 Loew et al discloses bispecific CAR molecules (p106, 00456), chimeric antigen receptor molecules are disclosed as capable of binding to "one or more" tumor antigens of which BCMA (CD269) and FCRL5 (CD307e) are disclosed as said tumor antigens (Loew 0005,0035). The chimeric antigen receptor is described as comprising a CD8 alpha transmembrane domain (Loew 0010), a 4-lBB (CD137) co-stimulatory domain (Loew 0016) and a CD3 zeta intracellular signaling domain (Loew 0015). With respect to claims 4 and 5 the CAR construct is described as typically comprising a hinge region that is derived from the CD8 alpha molecule. With respect to claim 11 the bispecific antigen binding domains, one embodiment is described as comprising scFv or fragments thereof having binding specificity for a first and second epitope(Loew 00456). With respect to claim 2, Loew describes that conventionally bispecific scFv molecules may comprise a linker between the two distinct antigen binding scFv fragments (00458) in addition to one internally found between the scFv .
With respect to the claimed bispecific chimeric antigen receptor scFv binding region and the BCMA specific VL and VH of SEQ ID NOs 1 and 2 the disclosure of Algate describes identical BCMA binding antibodies as SEQ ID NOs 31 and 23 (see Score). The antibodies may be utilized as scFv antigen binding molecules (p11, 1-10). With respect to the antigen binding domains specific for the CD307 molecule, the disclosure of Elkins describes identical VL and VH regions which bind to the CD307 molecule as SEQ ID NOs 30 and 21 which may be provided as single chain antibody (Score and 0021). Considering the disclosure above it would therefore be obvious to utilize preexisting antibodies which are known to bind to the requisite antigens for the construction of a chimeric antigen receptor molecule which binds to the antigen of interest in a dual scFv form. It would therefore be obvious considering the teachings of Loew and Atanackovic to create a CAR which targets the BCMA and CD307e proteins for purposes of treating a cancer such as multiple myeloma which expresses both the antigens. Such a strategy would allow for more rigorous targeting potential and directed cancer cell killing.
	Claims 1, 2, 4-6, 11, 19-22, 63-64, 67  are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (WO2016130598A1, of record) and further in view of Atanackovic et al. (see above) , Brentjens et al (WO2016090337A1, of record), Elkins (see above) and Algate (see above).  With respect to claims 1, 6, 19-22, Chang discloses a bi-specific 
(BCMA/CD138) with a molecule of interest such as CD307e (FcRL5) as disclosed in Atanackovic and taught in Brentjens to arrive at a bispecific CAR as described (BCMA/CD307e) for the 
Response to Arguments Rejections under 35 U.S.C. §112
	Applicant’s amendments to the claims to incorporate particular sequences with respect to the antigen binding domains of the BCMA and CD307 scFv chimeric antigen receptor has obviated this basis for rejection and therefore the previous rejection of claims 1, 2, 4-6, 11, and 19-22 is withdrawn.
Response to Arguments Rejections under 35 U.S.C. §103
	With respect to previous rejections over Loew and Atanackovic the applicant argues that the reference of Loew does not particularly describe the combination of the claimed molecular targets for the bispecific chimeric antigen receptor molecule but rather includes a long list of potential antigens. In reply it is noted that the references are taken in combination, with the reference of Atanackovic providing additional motivation to narrow the particular antigens selected when looking to treat particular disease such as multiple myeloma. With respect to the reference of Atanackovic the applicant describes that the reference teaches away from using the BCMA antigen as a target for multiple myeloma. In reply it is found that the reference in fact teaches that clinical trials utilizing chimeric antigen receptors targeting BCMA for multiple myeloma treatment were underway at the time of publication, and that targeting BCMA in fact results in limited (tolerable) side effects when targeted in a clinical setting as mice lacking BCMA (as would occur through in vivo targeting of the BCMA molecule) show normal humoral immune development. In contrast the CD138 antigen was found in trials to result in liver and skin toxicity. Thus the disclosure of Atanackovic in fact would motivate one to utilize the BCMA molecule as a target, in place of a molecule such as CD138 which results in adverse events when utilized in clinical trials. Similarly the disclosure of Atanackovic with reference to CD307 antigen describes that the molecule would potentially be a favorable target for therapies of multiple myeloma due to its expression pattern, and refers one to Elkins et al, a reference which forms the basis for the patent publication by Elkins as referenced in the rejections above for the exact antibody binding domains as are instantly claimed. 
.  
Conclusion
Summary: No claims are allowed
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HARTNETT whose telephone number is (571)272-3077. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HARTNETT/Examiner, Art Unit 1644                                                                                                                                                                                                        
/AMY E JUEDES/Primary Examiner, Art Unit 1644